Citation Nr: 0211229	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.

[The separate issue of entitlement to service connection for 
deep venous thrombosis of the right lower extremity, to 
include as secondary to the veteran's service-connected 
below-the-knee amputation of the left lower extremity, will 
be addressed in a separate and forthcoming decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

The veteran's appeal also includes the issue of entitlement 
to service connection for deep venous thrombosis of the right 
lower extremity, to include as secondary to his service-
connected below-the-knee amputation of the left lower 
extremity.  However, the Board has determined that additional 
development is necessary in regard to this issue, and this 
development will be accomplished by the Board in accordance 
with the newly enacted provisions of 38 C.F.R. § 19.9.  See 
67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9).  This issue will addressed in a separate and 
forthcoming decision.

The veteran's appeal also initially included the issues of 
entitlement to service connection for right ear hearing loss 
and a low back disorder.  However, these claims were granted 
in a June 2001 rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran does not currently have a left ear hearing 
loss disability.




CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claim, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA 
audiological examination.  There is no indication of relevant 
treatment records that have not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the June 2001 
Supplemental Statement of the Case.  See 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001).  In this issuance, the RO notified 
the veteran that he would have to submit competent medical 
evidence showing a current left hearing loss disability.  The 
RO also cited to the provisions of 38 C.F.R. § 3.159 (2001), 
indicating that the VA would obtain all identifiable medical 
records (given that the veteran provided signed releases, as 
necessary) and that, if such efforts proved unsuccessful, the 
VA would inform the veteran that it was his ultimate 
responsibility to furnish such evidence.  See generally 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (the VA's duties include providing a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim and a description of which portion of 
that evidence (if any) was to be provided by the veteran and 
which portion the VA would attempt to obtain on his behalf).

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).
 
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including organic neurological disorders, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
of at least three of these frequencies are 26 or greater; or 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2001).

In this case, the veteran's November 1965 service induction 
examination revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
-5
-5
LEFT
0
0
-10
5
5

A November 1967 Medical Board examination, conducted just 
prior to the veteran's separation from service, revealed the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
10
LEFT
0
0
0
--
0

In May 2001, the veteran underwent a VA audiological 
examination.  This examination revealed the following pure 
tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
25
40
LEFT
20
15
15
20
30

The average pure tone thresholds were 23 decibels in the 
right ear and 20 decibels in the left ear.  Speech 
recognition scores, using the Maryland CNC test, were 100 
percent bilaterally.  The examiner diagnosed left ear hearing 
within normal limits through 3000 Hertz, sloping to a mild to 
severe sensorineural hearing loss.  

Additionally, the report of a May 2001 VA ear disease 
examination contains an assessment of high frequency 
sensorineural hearing loss, consistent with in-service noise 
exposure.

However, the initial question for the Board is not whether 
the veteran has any measurable hearing loss in the left ear.  
Rather, the Board must first determine whether there is a 
left ear hearing loss disability, as defined under 38 C.F.R. 
§ 3.385 (2001).  In the present case, this criteria (a pure 
tone threshold of 40 decibels or higher, three or more 
thresholds of 26 decibels or higher, or speech recognition of 
94 percent or lower) simply have not been met.

The Board is aware that the veteran participated in combat 
with the enemy during service, as signified by his receipt of 
the Purple Heart Medal, and has considered his lay 
contentions that he suffers from left ear hearing loss of in-
service onset.  However, the veteran has not been shown to 
possess the audiological training, credentials, or other 
expertise needed to render a diagnosis of a left ear hearing 
loss disability.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for left ear hearing 
loss, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001). 




ORDER

The claim of entitlement to service connection for left ear 
hearing loss is denied.



		
	MICHAEL D. MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

